07/31/2020



                                                                                  Case Number: DA 20-0333




         IN THE SUPREME COURT OF THE STATE OF MONTANA
                               CAUSE NO. DA 20-0333




IN RE THE MARRIAGE OF:
JEFFERY PATRICK HEENAN,
             Petitioner & Appellant,             ORDER GRANTING
                                                EXTENSION OF TIME
      and
SARAH KATE WALLACE,
              Respondent & Appellee.

      BASED UPON the Appellant’s Unopposed Motion for Extension of Time,

and good cause appearing, therefore:

      IT IS HEREBY ORDERED, the Appellant is given an extension of time

until September 30, 2020, to prepare, file and serve the Appellant’s Opening Brief.

      Dated this ___ day of ________________ 2020.



                                       ___________________________
                                       Montana Supreme Court Judge




                                                                       Electronically signed by:
ORDER GRANTING EXTENSION OF TIME                                             PageMcGrath
                                                                             Mike  1 of 1
                                                                Chief Justice, Montana Supreme Court
                                                                             July 31 2020